Citation Nr: 0637678	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from active military service in September 
1995 after 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision.


FINDINGS OF FACT

1.  The veteran has had flexion of the cervical spine limited 
to 10 degrees during the pendency of his appeal.

2.  The evidence fails to show incomplete paralysis, as the 
veteran has full grip strength in his upper extremities. 

3.  The evidence fails to show severe intervertebral disc 
syndrome. 

4.  The evidence fails to show that bed rest has been 
prescribed to treat the veteran's disc disease of the 
cervical spine. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
4.124a, Diagnostic Codes (DCs) 5290 (1999); 5237 8511 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 30 percent for his cervical 
spine disability.  During the course of this appeal, the 
criteria for evaluating spinal disabilities changed several 
times.  The first occurred in September 2002, and the second 
in September 2003.  In this decision, the Board will consider 
the criteria in effect prior to September 2002; the criteria 
in effect between September 2002 and September 2003; and the 
criteria effective from September 2003.  

Orthopedic Considerations

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the cervical spine was rated under 
38 C.F.R. § 4.71a, 5290.  Under this diagnostic code 10, 20, 
and 30 percent ratings were assigned based on whether the 
limitation of motion of the cervical spine was slight, 
moderate, or severe respectively.  However, a 30 percent 
rating was the highest rating that could be assigned in the 
absence of unfavorable ankylosis.  

Unfavorable ankylosis is defined by the current regulations 
as a condition in which the entire cervical spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.  

At his most recent VA examination in December 2005, the 
veteran demonstrated flexion of the cervical spine to 20 
degrees, extension to 40 degrees, right and left lateral 
flexion to 30 degrees, and left and right lateral rotation to 
50 degrees.  As such, it is clear that while the veteran's 
range of motion is limited by his cervical spine disability, 
his cervical spine is not ankylosed.  As such, a rating in 
excess of 30 percent is not available under the old 
orthopedic criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 20 percent rating is assigned when 
forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees; when the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is assigned when forward 
flexion of the cervical spine is 15 degrees or less, or when 
there is favorable ankylosis of the entire cervical spine.  A 
40 percent rating is assigned when there is unfavorable 
ankylosis of the entire cervical spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Treatment records demonstrate varying results from range of 
motion testing during the course of the veteran's appeal.

A treatment record in May 1999 indicated that the range of 
motion of the veteran's neck was only 50 percent of what the 
doctor expected, but the veteran could nevertheless move his 
neck and it was therefore not ankylosed; in August 2000, the 
veteran's private doctor, Dr. Knipe, indicated that the 
veteran had really full range of motion in his neck; and, at 
a VA examination in February 2001, the veteran had left and 
right rotation to 45 degrees and flexion to 30 degrees.

At a VA examination in November 2001, the veteran 
demonstrated 50 degrees of flexion and extension, 70 degrees 
of right rotation, 75 degrees of left rotation, and 35 
degrees of right and left lateral flexion.  However, by 
February 2002, Dr. Knipe found that the veteran had only 10 
to 15 degrees of flexion, 60 degrees of right rotation and 30 
degrees of left rotation.  Similarly, at a VA examination in 
July 2004, the veteran had flexion to 15 degrees, extension 
to 40 degrees, left and right lateral flexion to 30 degrees 
and right and left rotation to 60 degrees.  The examiner also 
found that all of the veteran's cervical motion was limited 
by pain.

At a VA examination in December 2005, the veteran had flexion 
to 20 degrees, extension to 40 degrees, left and right 
lateral flexion to 30 degrees and right and left rotation to 
50 degrees.  There was no additional limitation of motion as 
a result of repetitive motion, but the veteran did have pain 
throughout all of the ranges of motion which were tested.

Throughout his most recent examinations, the veteran has 
consistently shown limitation of flexion of his cervical 
spine which would warrant a rating of 30 percent under the 
current regulations.  While the most recent examination 
demonstrates that the veteran has 20 degrees of motion in his 
neck (thereby exceeding the 15 degrees of motion necessary 
for a rating in excess of 20 percent), the examiner indicated 
that the veteran had pain throughout the motion testing; 
which is grounds for a higher rating under 38 C.F.R. §§ 4.40 
and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the total disability picture of the veteran's 
cervical spine is best represented by a 30 percent rating 
under the new regulations.  See 38 C.F.R. § 4.7.  
Nevertheless, while the range of motion of the veteran's 
cervical spine is clearly limited, it is not fixed, and it is 
therefore not ankylosed.  Accordingly, a rating in excess of 
30 percent is not warranted.  

In addition to the 30 percent rating the veteran is assigned 
for the orthopedic manifestations of his cervical spine 
disability, the revised regulations also mandate that 
consideration be given to rating separately any associated 
objective neurologic abnormalities (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  

However, while the veteran has presented some evidence of 
neurological deficits, the medical evidence of record fails 
to demonstrate incomplete paralysis in the veteran's 
radicular nerve, necessary to warrant a separate compensable 
evaluation.  

Under 38 C.F.R. § 4.124a, DC 8511, a 20 percent rating is 
assigned for mild incomplete paralysis of the middle 
radicular group; while a 40 percent rating is assigned if 
there is moderate incomplete paralysis of the dominant arm.

An EMG test in August 2004 did reflect evidence of mild 
cervical radiculopathy.  Nevertheless, the veteran had normal 
strength in his upper extremities at a July 2001 examination 
by Dr. Knipe; he had 5/5 strength in both upper extremities 
at his VA examination in July 2004; and at his most recent VA 
examination in December 2005, the veteran's cranial nerves 
were grossly intact, his deep tendon reflexes were 2+ and 
equal, his strength was 5/5 in both upper extremities, and 
there were no focal motor or sensory deficits.  Additionally, 
the veteran's medical treatment records are void of any 
evidence of bowel or bladder impairment; and Dr. Knipe opined 
in January 2004 that while the veteran had a degenerative 
condition of the neck, he did not suspect that it would limit 
him in any fashion.  

Thus, while there is evidence of radiculopathy, the evidence 
fails to show that the veteran has incomplete paralysis.  He 
has repeatedly demonstrated full strength, and his own doctor 
found that he was not limited by his neck condition. As such, 
an additional rating is not warranted for the neurological 
impacts of the veteran's cervical spine disability.

Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for IVDS with moderate 
impairment, with recurrent attacks; while a 40 percent rating 
was assigned for severe IVDS with recurring attacks, with 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.   A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period; while a 40 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

Under the old regulations, the totality of the medical 
evidence indicates that the veteran has at most moderate 
IVDS.  While the veteran has complained about pain in his 
neck which radiates, the evidence fails to show that the 
veteran's IVDS is severe with recurring attacks and only 
intermittent relief.  For example, Dr. Knipe opined in 
January 2004 that he did not suspect that the veteran's 
degenerative condition of the neck would limit him in any 
fashion.

With regard to the revised criteria, there is no evidence in 
either treatment records or examination reports to show that 
bed rest has been prescribed by a physician during the 
pendency of the veteran's appeal.  As such, a rating in 
excess of 30 percent is not available for IVDS under either 
the old or revised rating criteria.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2004.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for cervical spine 
disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


